[Cite as L.E. Lowry Ltd. Partnership v. R&R JV, L.L.C., 2022-Ohio-3109.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


THE L.E. LOWRY LIMITED                            :           JUDGES:
PARTNERSHIP,                                      :           Hon. Earle E. Wise, P.J.
                                                  :           Hon. W. Scott Gwin, J.
        Plaintiff - Appellant                     :           Hon. Craig R. Baldwin, J.
                                                  :
-vs-                                              :
                                                  :
R&R JV LLC, et al.,                               :           Case No. 2021 CA 00105
                                                  :
        Defendants - Appellees                    :           OPINION



CHARACTER OF PROCEEDING:                                      Appeal from the Licking County
                                                              Court of Common Pleas, Case No.
                                                              2021 CV 00664




JUDGMENT:                                                     Affirmed in Part; Reversed in Part




DATE OF JUDGMENT:                                             September 6, 2022




APPEARANCES:

For Plaintiff-Appellant                                       For Defendants-Appellees

RICHARD T. RICKETTS                                           GEORGE H. CARR
ANDREW C. CLARK                                               RICHARD T. CRAVEN
Ricketts & Clerk Co., LPA                                     Sikora Law LLC
50 Hill Road South                                            737 Bolivar Road, Suite 270
Pickerington, Ohio 43147                                      Cleveland, Ohio 44115
Licking County, Case No. 2021 CA 0105                                                         2


Baldwin, J.

       {¶1}    Appellant, The L.E. Lowry Limited Partnership, appeals the decision of the Licking

County Court of Common Pleas dismissing its complaint for failure to state a claim for which relief

may be granted pursuant to Civ. R. 12(B)(6). Appellees are R&R JV LLC, Ronald Sabatino, and

P. Eugene D’Agostini.

                         STATEMENT OF FACTS AND THE CASE

       {¶2}    Appellant, L.E. Lowry Limited Partnership (Lowry) entered into an agreement with

P. Eugene D’Agostini, “on behalf of an entity to be formed” for the purchase of a certain parcel of

property. Lowry agreed to sell “all improvements, fixtures, appurtenant rights, privileges, and

easements located in the County of Licking, and the State of Ohio known as: 493 Pike Street SW,

Etna, Ohio 43062, being a vacant tract of land, containing 80.00 AC +/-, and more fully described

as Licking County Auditors district and parcel number 010-017616-00.000 (the "Real Estate").

       {¶3}    The price and terms are described in the agreement:

               The purchase price shall be $44,000.00 (Forty-Four Thousand Dollars and

       no cents), in cash, per usable acre, less any floodplain, rights of way, wetlands or

       easements adversely affecting the development of the property, however

       notwithstanding anything to the contrary, under no circumstance shall the final

       price be less than $3,388,000.00.

       Payable as follows: Cash at closing.

(Complaint, Exhibit A, ¶¶ 1,2).

       {¶4}    The agreement contained references to an “intended” use of the parcel under the

captions Other Contingencies: Economic Incentives and Evidence of Title:

       Economic Incentives - Buyer shall work with the Etna Township and Licking County

       Economic Development to achieve a full range of economic incentives for the

       proposed development including Tax Abatement, TIF, and any other incentives
Licking County, Case No. 2021 CA 0105                                                         3

       that will assist in the successful implementation and development of the intended

       industrial park. Buyer shall have an equal time period as referenced above in 4(c)1

       above in which to achieve said incentive approvals. Seller must consent to the

       terms and provisions of the-documents it is requested to sign and/or-agreements

       for which the Real Estate shall be bound, provided however that its consent shall

       not be unreasonably withheld.

       9. EVIDENCE OF TITLE: Seller shall furnish and pay for an owner's title insurance

       commitment and policy in the amount of the purchase price. The title evidence

       shall be certified to within thirty (30) days prior to closing with endorsement not

       before 8:00 a.m. on the business day prior to the date of closing, all in accordance

       with the standards of the Columbus Bar Association, and shall show in Seller

       marketable title in fee simple free and clear of all liens and encumbrances except:

       (a) those created by or assumed by Buyer (b) those specifically set forth in this

       contract: (c) zoning ordinances; (d) legal highways and (e) covenants, restrictions,

       conditions and easements of record that do not unreasonably interfere with present

       lawful use, (or Buyer's intended use which is the development of an industrial

       park). (Emphasis added.)

(Complaint, Exhibit A, ¶¶ 3,9)

       {¶5}   The parties modified the agreement three times and D’Agostini assigned

his interest in the agreement to R&R JV, LLC. The third agreement contains the language

that is relevant to this appeal. In the third addendum, added December 2020, the parties

acknowledged that “* * * a dispute exists between the Seller and Buyers in respect of the

"Usable" v "Unusable Acres" of the Real Estate as provided for in the Purchase Contract, as

amended (the "3 Acre Dispute") and that “the Seller and Buyers wish to address the handling of
Licking County, Case No. 2021 CA 0105                                                          4

the 3 Acre Dispute and close on the Real Estate in accordance with the terms provided for herein.”

The portions of the addendum relevant to the appeal state:

       2. On or before, December 21, 2020, the parties agree they will proceed to close

       the transaction for the Real Estate on the economic terms and conditions set forth

       in the Closing Statement attached hereto as Exhibit A, provided however that each

       of the parties hereto expressly acknowledges that there is and shall be a full

       reservation of rights by all parties as to all matters relating to the 3 Acre Dispute

       and the amount owed by the Buyer to the Seller, if any, relating thereto.

       3. The Seller's agree that, within three (3) months of the closing of the transaction

       for the Real Estate, it shall either commence suit as to the 3 Acre Dispute or will

       have wholly waived any claims relating thereto.

       {¶6}    The agreement does not provide any further detail regarding the nature of the

dispute, identification of the three acres in dispute, or the position of the parties regarding what

amount, if any, was due for the disputed acreage. Further, neither the original agreement nor any

of the addenda provide the parameters for identifying unusable acreage or if the duty to identify

that acreage is assigned to the buyer or the seller.

       {¶7}    The parties closed the transaction on December 18, 2020 without resolving the

dispute regarding the usable acreage.

       {¶8}    Lowry filed a complaint in Fairfield County Court of Common Pleas on March 18,

2021 presumably seeking a resolution of the “Three Acre Dispute.” On August 3, 2021 Lowry

dismissed the complaint in Fairfield County pursuant to Civ. R. 41 and filed a complaint in the

Licking County Court of Common Pleas on the same date. (Complaint, ¶ 36). R&R moved to

dismiss the complaint pursuant to Civ.R. 12(B)(6) alleging that the complaint was untimely, that

Lowry failed to join indispensable parties and that Lowry failed to state a claim for which relief

may be granted.
Licking County, Case No. 2021 CA 0105                                                           5


       {¶9}    The trial court granted the motion to dismiss finding that the complaint was

untimely because the Savings Statute, R.C. 2305.19, was not applicable to a contractually created

time limit. The trial court also found that Lowry’s complaint failed to state a claim for which relief

may be granted.

       {¶10} Lowry filed an appeal and submitted two assignments of error:

       {¶11} “I. THE TRIAL COURT ERRED IN DISMISSING PLAINTIFF'S COMPLAINT

PREMISED UPON A CONCLUSION THAT THE COMPLAINT WAS UNTIMELY.”

       {¶12} “II. THE TRIAL COURT ERRED IN DISMISSING PLAINTIFF'S COMPLAINT

PREMISED UPON A CONCLUSION THAT THE COMPLAINT FAILED TO STATE A CLAIM FOR

WHICH RELIEF MAY BE GRANTED.”

                                   STANDARD OF REVIEW

       {¶13} Our standard of review on a Civ.R. 12(B)(6) motion to dismiss is de novo. Greeley

v. Miami Valley Maintenance Contractors, Inc., 49 Ohio St.3d 228, 551 N.E.2d 981 (1990). A

motion to dismiss for failure to state a claim upon which relief can be granted is procedural and

tests the sufficiency of the complaint. State ex rel. Hanson v. Guernsey County Board of

Commissioners, 65 Ohio St.3d 545, 605 N.E.2d 378 (1992). Under a de novo analysis, we must

accept all factual allegations of the complaint as true and all reasonable inferences must be drawn

in favor of the nonmoving party. Byrd v. Faber, 57 Ohio St.3d 56, 565 N.E.2d 584 (1991).

       {¶14} A trial court should dismiss a complaint for failure to state a claim on which relief

can be granted pursuant to Civ.R. 12(B)(6) only when it appears:

       “beyond doubt * * * that the [plaintiff] can prove no set of facts warranting relief.”

       State ex rel. Crabtree v. Franklin Cty. Bd. of Health (1997), 77 Ohio St.3d 247,

       248, 673 N.E.2d 1281. The court may look only to the complaint itself, and no

       evidence or allegation outside the complaint, when ruling on a Civ.R. 12(B)(6)

       motion. State ex rel. Fuqua v. Alexander (1997), 79 Ohio St.3d 206, 680 N.E.2d
Licking County, Case No. 2021 CA 0105                                                          6

       985. Nevertheless, the court may consider material incorporated in the complaint

       as part of the complaint. State ex rel. Keller v. Cox (1999), 85 Ohio St.3d 279, 707

       N.E.2d 931.”


Wolff v. Dunning Motor Sales, 5th Dist. Guernsey No. 20CA000011, 2021-Ohio-740,

¶¶ 31-32.

       {¶15} The Supreme Court of Ohio has clarified the standard of review in the context of a

request for declaratory judgment. The court confirmed that an abuse of discretion standard

applies to dismissals of declaratory judgment actions as not justiciable in Arnott v. Arnott, 132

Ohio St.3d 401, 2012-Ohio-3208, 972 N.E.2d 586. In Arnott, the Supreme Court affirmed the

decision of the Fourth District Court of Appeals, who found that:

               For a cause to be justiciable, there must exist a real controversy presenting

       issues which are ripe for judicial resolution and which will have a direct and

       immediate impact on the parties.” Stewart v. Stewart (1999), 134 Ohio App.3d 556,

       558, 731 N.E.2d 743, quoting State v. Stambaugh (1987), 34 Ohio St.3d 34, 38,

       517 N.E.2d 526. “[I]n order for a justiciable question to exist, ‘[t]he danger or

       dilemma of the plaintiff must be present, not contingent on the happening of

       hypothetical future events * * * and the threat to his position must be actual and

       genuine and not merely possible or remote.’ ” Mid–American, 113 Ohio St.3d 133,

       2007-Ohio-1248, 863 N.E.2d 142, at ¶ 9, quoting League for Preservation of Civ.

       Rights v. Cincinnati (1940), 64 Ohio App. 195, 197, 17 O.O. 424, 28 N.E.2d 660.

       Thus, “[i]nherent in determining whether a complaint sets forth a justiciable issue

       is the question of ripeness.” Thomson v. Ohio Dept. of Rehab. & Corr., Franklin

       App. No. 09AP–782, 2010-Ohio-416, 2010 WL 438138, at ¶ 10.
Licking County, Case No. 2021 CA 0105                                                          7


In re Arnott, 4th Dist. No. 09CA25, 190 Ohio App.3d 493, 2010-Ohio-5392, 942 N.E.2d

1124, ¶¶ 22-23 aff'd sub nom. Arnott v. Arnott, 132 Ohio St.3d 401, 2012-Ohio-3208, 972

N.E.2d 586.

       {¶16} Thus, to the extent the trial court’s dismissal of the request for declaratory

judgment relies upon a finding regarding justiciability, we apply an abuse of discretion standard

of review.


                                           ANALYSIS

                                                 I.

       {¶17} In its first assignment of error, Lowry contends the trial court erred in dismissing

Plaintiff's Complaint premised upon a conclusion that the Complaint was untimely. In resolving

this assignment of error, we must determine whether the Savings Statute, R.C. 2305.19 applies

to statutes of limitation that are created by the parties through a contract and whether the facts in

this case show that the litigation was not properly commenced, taking it outside the application of

the Savings Statute.

       {¶18} The parties concede addendum number three to the contract included a provision

that modified the applicable statute of limitations regarding any claim related to the dispute of the

usable/unusable portion of the parcel at issue and the price to be calculated as a result of that

determination. The modified time limit and the parameters of the rights preserved was described

in paragraphs two and three of the third addendum:

       2. On or before, December 21, 2020, the parties agree they will proceed to close

       the transaction for the Real Estate on the economic terms and conditions set forth

       in the Closing Statement attached hereto as Exhibit A, provided however that each

       of the parties hereto expressly acknowledges that there is and shall be a full

       reservation of rights by all parties as to all matters relating to the 3 Acre Dispute

       and the amount owed by the Buyer to the Seller, if any, relating thereto.
Licking County, Case No. 2021 CA 0105                                                          8

         3. The Seller's agree that, within three (3) months of the closing of the transaction

         for the Real Estate, it shall either commence suit as to the 3 Acre Dispute or will

         have wholly waived any claims relating thereto.

         {¶19} Lowry filed a complaint on March 18, 2021 precisely 3 months after the closing of

December 18, 2020. R&R asserted a venue challenge pursuant to Civ.R 12 as well as other Civ.R

12 defenses in the Fairfield County action. Consequently, we conclude that the complaint was

filed, summons was issued and service on the appellee was obtained as they entered an

appearance and filed their challenge, so the Fairfield County complaint was timely commenced.

(Civ.R. 3(A)). Lowry dismissed the complaint in Fairfield County on August 3, 2021 and filed the

complaint currently before this court simultaneously in the Licking County Court of Common

Pleas.

         {¶20} R&R moved to dismiss the complaint as untimely, asserting that the filing of the

complaint Fairfield County did nothing to extend the contractually created statute of limitations of

three months and argued, in a footnote, that the Savings Statute does not apply to contractual

limitation periods

         {¶21} The trial court found that the Savings Statute did not apply to the contractually

created statute of limitations:

                A contractual time limitation memorializes the parties’ agreement to

         commence a lawsuit within a certain timeframe, thus, avoiding drawn out litigation

         in a more nebulous timeframe for the interested parties if a timeframe is not

         explicitly provided for in contract. To find that the Savings Statute applies to an

         explicit contractual time limitation may contravene the parties agreed upon

         intentions. The reasonable contractual time limit within the Third Addendum to the

         Purchase Contract placed the parties on equal footing, and while the time limit in

         application to this case precludes that disposition on the merits, such preclusion
Licking County, Case No. 2021 CA 0105                                                           9

        was apparent to all involved and provided reasonable finality to litigation involving

        that three-acre dispute.

        {¶22} In support of its holding, the trial court referenced the concurrence in Davis v.

Allstate Ins. Co., 10th Dist. Franklin No. 02AP-1322, 2003-Ohio-4186, ¶ 22 where Judge Klatt

concluded “furthermore, because the two year limitations at issue here arose by contract, not by

statute, R. C. 2309.19, the Savings Statute, has no application.” With all due respect to Judge

Klatt, the concurrence is not binding on this court, nor does the judge provide any insight as to

the rational for his concurrence. Furthermore, the majority opinion in Davis did not address the

application of the Savings Statute. Consequently, we find ourselves not bound to follow Judge

Klatt’s ruling.

        {¶23} Instead, we feel that we are bound by the pronouncement of the Supreme Court

of Ohio interpreting the predecessor to R. C. 2305.19: “This saving provision is not nullified by a

limitation in an insurance policy that no action shall be maintained against the insurance company

in any event unless brought within twelve months after such loss shall be ascertained.” Greulich

v. Monnin, 142 Ohio St. 113, 50 N.E.2d 310 (1943). In that case the plaintiff’s complaint failed

otherwise upon the merits and was refiled outside of the one year time limit contained within the

contract. The defendant contended that the Savings Statute was “wholly ineffective in the face of

the one year provision in the policy.” The court responded that:

                  But this court finds no basis for engrafting on this broad and unambiguous

        statute an implied exception that would produce the regrettable result of denying

        to some litigants the right to commence a new action after a previous one has

        failed otherwise than upon the merits. On the contrary, this court in the case of

        Pittsburgh, C., C. & St. L. Ry. Co. v. Bemis, 64 Ohio St. 26, 59 N.E. 745, held that

        this Section 11233, General Code, should be liberally construed in order that

        controversies shall be decided upon important substantive questions rather than

        upon technicalities of procedure.
Licking County, Case No. 2021 CA 0105                                                        10


Id. at 116.

       {¶24} The Eighth District Court of Appeals applied R. C. 2305.19 to a case in which the

complaint was filed within a one-year contractually established statute of limitations, and the

complaint failed otherwise than upon the merits. The defendants sought and received dismissal

of the case based upon the statute of limitations claiming that plaintiff’s complaint was not filed

within the one year statute of limitations contained within the contract. The appellate court applied

the Savings Statute and concluded “that the trial court was in error when it sustained the

demurrers to the new and separate action filed by the plaintiff appellant.” Cero Realty Corp. v.

Am. Mfrs. Mut. Ins. Co., 110 Ohio App. 521, 526, 84 Ohio Law Abs. 22, 162 N.E.2d 151, 154 (8th

Dist.1959), aff'd, 171 Ohio St. 82, 167 N.E.2d 774 (1960).

       {¶25} We find, based upon the reasoning of Cero and Greulich, that the Savings Statute

does apply to a statute of limitations created by contract.

       {¶26} While the parties in this matter had the foresight to modify the statute of limitations

to suit their purposes, they did not address the application of the Savings Statute and we cannot

agree that the application of the Savings Statute to this contract “may interfere with their

intentions.” Instead we are compelled to conclude that the parties, represented by competent

counsel, were aware of the workings of Civ.R 41 and the Savings Statute and, had they intended

that the Savings Statute would not apply to their agreement, such a provision would have been

included in the contract negating its application. Without an express provision changing the

application of R. C. 2305.19, we will not impose one.

       {¶27} For the foregoing reasons, we find the appellants first assignment of error to be

well taken.


                                                 II.

       {¶28} In its second assignment of error, Lowry states that the trial court erred by

dismissing the complaint for failure to state a claim for which relief may be granted and argues
Licking County, Case No. 2021 CA 0105                                                           11

that the “[t]he Trial Court has refused to accept the truth of the allegations in the Complaint and

has chosen to draw inferences in favor of the moving party, both of which violate the standard for

reviewing a motion to dismiss under Civil Rule 12.” (Appellant’s Brief, p. 10).

        {¶29} The trial court did hold that Lowry “failed to state a claim upon which relief court be

granted. Dismissal of this case is appropriate pursuant to Civ.R. 12(B)(6).” (Judgment Entry, Nov.

23, 2021, p. 13). The trial court correctly noted that ‘[t]o dismiss a claim under Civ.R. 12(B)(6) for

failure to state a claim upon which relief can be granted, "it must appear beyond doubt that the

plaintiff can prove no set of facts in support of the claim that would entitle the plaintiff to relief."

LeRoy v. Allen, Yurasek & Merklin, 114 Ohio St.3d 323, 326 (2007). When considering this

motion in the context of Lowry’s request for declaratory judgment, the trial court cited Fioresi v.

State Farm Mut. Auto. Ins. Co., 26 Ohio App.3d 203-204, 499 N.E.2d 5 (1st Dist.1985) for its

holding that “there are only two reasons for dismissing a complaint for declaratory judgment

pursuant to Civ.R 12(B)(6): (1) where there is no real controversy or justiciable issue between the

parties, or (2) where the declaratory judgment will not terminate the uncertainty or controversy

under R. C. 2721.07.” (Judgment entry, Nov. 23, 2021, p. 8). This court has also found that “to

state a claim for declaratory judgment, appellant must allege facts to show ‘speedy relief is

necessary to preserve the rights of the parties.”” Bunting v. Watts, 5th Dist. Stark

No. 2018CA00065, 2018-Ohio-3357, ¶ 19 quoting Burger Brewing Co. v. Liquor Control Comm.,

34 Ohio St.2d 93, 97, 296 N.E.2d 261 (1973). Consequently, we find failure to allege facts showing

that speedy relief is necessary to preserve the rights of the parties is a third basis for dismissing

a complaint for declaratory judgment.

        {¶30} While the trial court concluded that the complaint was dismissed pursuant to Civ.R.

12(B)(6) and it recognized the limited bases for dismissing the request for declaratory judgment,

the trial court did not cite any of the three reasons we have listed as the rational for dismissal.

Instead the court analyzed the allegations of the complaint and the agreement attached to the

complaint and interpreted the contract in favor of R&R in Counts One through Three, the Counts
Licking County, Case No. 2021 CA 0105                                                          12

in which Lowry described its request for declaratory judgment. The trial court concluded “that

there is no real controversy between the parties, because the language in the contract is clear

and unambiguous. The declaratory judgment that Plaintiff seeks contradicts the agreements that

the parties entered.” (Judgment entry, Nov. 23, 2021, p. 12).

       {¶31} We find that the complaint does describe a real controversy between the parties

regarding the value of the three acres in dispute. Lowry and R&R do have adverse legal interests

regarding whether R&R is obligated to pay Lowry $44,000.00 per acre for the three acres that is

the subject of the dispute. However, we also find that Lowry has not alleged facts that would

support a conclusion that “speedy relief is necessary to the preservation of rights which may

otherwise be impaired or lost. (Paragraph two of the syllabus in American Life & Accident Ins. Co.

v. Jones, 152 Ohio St. 287, 89 N.E.2d 301, followed.)” Burger Brewing Co. v. Liquor Control

Commission, Dept. of Liquor Control, 34 Ohio St.2d 93, 296 N.E.2d 261, ¶ 1 of syllabus. Lowry

is not faced with the “threat of irreparable injury” in the absence of a ruling in its favor and “speedy

relief is not necessary for the preservation of its rights.” Armatas v. Aultman Health Found, 5th

Dist. Stark No. 2016CA00130, 2016-Ohio-7316, ¶ 17.            Lowry’s complaint does not allege an

actual present need for declaration or allege any rights it may lose as a result of a delay in

procuring judicial review.

       {¶32} Because the Complaint does not include an allegation citing the need for prompt

relief to protect Appellant’s rights, we find that Appellant has not set forth the necessary elements

of a declaratory judgment action, and for this reason the trial court reached the correct result in

dismissing Counts One through Three seeking declaratory judgment. Mansfield Plumbing

Products LLC v. Estate of Sparks, 5th Dist. Richland No. 2004-CA-0094, 2005-Ohio-3121, ¶¶ 17-

18.

       {¶33} The Fourth Count of the complaint, alleging breach of contract, was dismissed by

the trial court as failing to state a claim for which relief may be granted “because the claim arises

from Counts One through Three.” (Judgment entry, Nov. 23, 2021, p. 12).
Licking County, Case No. 2021 CA 0105                                                               13


       {¶34} Lowry alleged in Count Four of the Complaint that:

       66. The Purchase Contract is a valid and enforceable contract between the parties.

       67. Defendants breached the Purchase Contract by failing or refusing to pay the

       full purchase price as determined by the Price Calculation.

       68. Defendants breached the Purchase Contract by paying only the Minimum Price

       despite failing or refusing to provide documentation substantiating the alleged un-

       usability of 3 full acres.

       69. Defendants breached the Purchase Contract by failing or refusing to analyze

       the usability of the acreage within the context of the set-backs that were anticipated

       at the time the of formation of the Purchase Contract.

       70. Defendants breached the Purchase Contract by failing or refusing to analyze

       the usability of the acreage within the limited context of the Intended Use.

       71. Defendants breached the Purchase Contract by unilaterally changing the

       Intended Use for purposes of evaluating the usability of the acreage.

       72. At all times relevant to this action, Plaintiff has substantially performed all of its

       obligations under the Purchase Contract.

       {¶35} Count Four of the Complaint does not allege a failure to provide evidence of usable

or unusable acres prior to closing, but only that R&R failed or refused to pay the full purchase

price as determined by the Price calculation and that it breached the Purchase Contract by paying

only the Minimum Price despite failing or refusing to provide documentation substantiating the

alleged un-usability of three acres. The dispute regarding the usability of the three acres was not

resolved by the dismissal of the Counts seeking declaratory judgment and the contract does not

assign the burden of proving usability to either party, nor does it describe what evidence must be

considered or the time frame within which the character of the property should be reviewed. The

contract neither prevents nor obligates the parties to consider the reference to intended use as

some evidence regarding usability, nor does it mandate when the usability of the property must
Licking County, Case No. 2021 CA 0105                                                       14

be determined.     While we have found those issues are not appropriately the subject of a

declaratory judgment action due to lack of the need for speedy relief to protect the rights of the

parties, we cannot agree that Count Four should be dismissed as failing to state a claim for which

relief may be granted. If we accept all factual allegations of the complaint as true and all

reasonable inferences are drawn in favor of Lowry, we cannot conclude that it is “beyond doubt *

* * that the [plaintiff] can prove no set of facts warranting relief” for breach of the purchase

agreement. State ex rel. Crabtree v. Franklin Cty. Bd. of Health (1997), 77 Ohio St.3d 247, 248,

673 N.E.2d 1281.

       {¶36} Lowry’s second assignment of error is denied with regard to Counts One through

Three, but granted with regard to Count Four.

       {¶37} The trial court’s judgment dismissing Counts One through Three of the complaint

is affirmed for the reason that Lowry has failed to allege facts that would support a finding that

speedy relief is necessary to protect its rights and therefor, a claim for Declaratory Judgment has

not been properly stated. The trial court’s judgment that the savings statute does not apply in this

case is reversed. Further, the trial court’s dismissal of Count Four of the complaint is reversed

and this matter is remanded to the trial court for further proceedings consisted with this opinion.

By: Baldwin, J.

Wise, Earle, P.J. and

Gwin, J. concur.